Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/21/21, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 260137B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2601376B2 to Tanaka.
With regard to Claim 1, Tanaka teaches a medium drying device comprising:
	a drying processing unit (5	) that dries a medium (1) recorded by a recording section (3) and transported (see fig. 1); and
	a perforation portion (7) that forms a plurality of holes (32 and 33) in the medium (1) that has been recorded on by the recording section (4) (fig. 2).
Claim 3, Tanaka teaches (fig. 1) wherein the perforation portion (7) is disposed upstream of the drying processing unit (5) in a medium transport direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as modified by US Pub. 2018/0015737 to Harada et al. “Harada.”
With regard to Claim 2, Tanaka teaches the claimed invention except for wherein the drying processing unit includes a drying roller pair that holds the medium between a drying driving roller that is rotationally driven and a drying driven roller that is driven to 
However Harada teaches the drying processing unit (270) includes a drying roller pair (268 and 269) that holds the medium between a drying driving roller that is rotationally driven and a drying driven roller that is driven to rotate by the rotation of the drying driving roller and transports the medium, and one or both of the drying driving roller and the drying driven roller are heated [0114-0115].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tanaka with the teachings of Harada to further accelerate the drying of the paper sheet since it is possible to send warm air to the paper sheet [0115].
With regard to Claim 8, Tanaka teaches the claimed invention except for further comprising: a loop-like transport path that includes the drying processing unit and is configured to circumferentially transport the medium.
	However Harada teaches (figs. 3-9) further comprising: a loop-like transport path that includes the drying processing unit and is configured to circumferentially transport the medium.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tanaka with the teachings of Harada to provide more time to dry the media.

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are .
	Allowable Subject Matter
Claims 4-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 4-7 is the inclusion of the limitations the perforation portion includes a plurality of piercing portions that are configured to pierce the medium, and the piercing portions are provided on an outer peripheral surface of one of the transport driving roller and the transport driven roller.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 9 is the inclusion of the limitations wherein when the medium is transported through the loop-like transport path, the perforation portion perforates a hole from a surface facing an outside of a loop.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claims allowable over the prior art. 


Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853